Citation Nr: 1633014	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-34 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of an aneurysm or cerebrovascular accident (stroke), to include loss of vision.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2012, the Veteran testified at a Board hearing before the undersigned.  A transcript of the proceedings has been associated with the record.

In July 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to remand the claim to comply with the July 2014 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2014, the Board remanded the appeal to afford the Veteran a VA examination to determine the nature and etiology of his claimed residuals of an aneurysm or stroke, to include loss of vision.  The VA examiner was directed to provide an opinion as to whether each diagnosed condition at least as likely as not had its clinical onset during active service or was related to any in-service disease, event, or injury.  In February 2015, the Veteran was afforded a VA eye examination.  The VA examiner diagnosed right homonymous hemianopia.  The VA examiner opined that the claimed condition was at least as likely as not due to or the result of the Veteran's service-connected condition.  He elaborated that right homonymous hemianopia was typical of vision loss from stroke.  The Board finds that this opinion is inadequate.  Currently, the Veteran is only service-connected for bilateral hearing loss and tinnitus.  The VA examiner did not provide any rationale for why the Veteran's stroke should be service-connected.  Lastly, the VA examiner did not provide an opinion regarding direct service connection.  Therefore, a remand is necessary to obtain an addendum opinion to determine the nature and etiology of the Veteran's right homonymous hemianopia.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the July 2014 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's right homonymous hemianopia.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner must provide an opinion, whether it is at least as likely as not (50 percent or greater probability) that the right homonymous hemianopia was caused or aggravated by the Veteran's active service.  

If the VA examiner finds that the Veteran's right homonymous hemianopia was not caused or aggravated by active service, he or she is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the right homonymous hemianopia was caused or aggravated beyond its natural progression by a service-connected disease or injury.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  

2.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


